DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
Claims 1-5 are pending with claims 1-5 being examined. 

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claim 1 recites “An ammonia detection material, which is represented by general formula (1)” in line 1.  How is the formula detecting ammonia?  Is there a specific structure required?  Does the formula react/change color in the presence of ammonia?  It is unclear as to what general formula may do, thus the limitation is unclear.  Claims 2-5 are rejected through virtue of their dependency on claim 1.
5.	Claim 2 recites the limitation "wherein the ammonia detection material is represented by general formula (2)" in lines 1-4.  Is the ammonia detection material comprising general formula 1 or 2?  Is the detection material comprising both general formula 1 or 2?  Is general formula 2 bonding/reacting to general formula 1?  Additionally, if applicants are intending to state that formula 2 is a narrower version of formula 1, then it is unclear how formula 2 exists since it is omitting portions of formula 1 such as Fe and Pyrazine. It is unclear as to what chemical formula makes up the detection material, thus the limitation is unclear. 
6.	Claim 4 recites in the preamble “a detector” it is unclear what applicant intends.  Specifically, there is no structure capable of performing the function of detection that is positively recited in the claim body.  Thus, it is unclear what applicant intends to define by the term “detector”.  Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap a detection material.  Specifically, although the preamble recites a detector, the only claimed structure is that of the detection material of claim 1. It is unclear how claim 4 is different than claim 1.  If applicants intend for a detector structure to be required, then it needs to be positively recited in the body of the claim. 
7.	Claim 5 recites in the preamble "The ammonia detection method" it is unclear what applicant intends.  Specifically there is no steps for performing the function of ammonia detection that is positively recited in the claim body.  Thus, it is unclear what applicant intends to define by the term “method”.  Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  ammonia detection. 
8.	Claim 5 recites the limitation "The ammonia detection method" in line 1.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear. 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US 20170096348 A1; hereinafter “Takahashi”).
12.	Regarding claim 1, Takahashi teaches an ammonia detection material (Takashi; Abstract; para [18]; absorbent changes optical response upon absorption of ammonia), which is represented by general formula (1), M1xFey(Pyrazine)s[Ni1-tM2t(CN)4] · zH20 wherein M1=Co, Cu; 0.6≤ x ≤1.05; 0≤ y ≤0.4; 0≤ s ≤1; M2=Pd, Pt; 0≤ t ≤0.15; 0≤ z ≤6 (Takahashi; para [21]).  Examiner indicates that Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, M' stands for one or two or more metal atoms selected from the group consisting…cobalt, nickel, platinum, and copper, x stands for a numerical value from 0 to 3, y stands for a numerical value from 0.1 to 1.5, and z stands for a numerical value from 0 to 6.  Examiner indicates that a value of y=2/3 is between 0.1 to 1.5 teaching the (CN)4.  The examiner also indicates that M’ stands for one or two atoms selected from cobalt, nickel, platinum, and copper teaching the Ni1-tM2t.  Also, examiner indicates that Fey and (Pyrazine)s have ranges of 0≤ y ≤0.4; 0≤ s ≤1, respectively, thus the formula of Takahashi teaches the claimed general formula if these compounds are Fe0 and (Pyrazine)0. 
13.	Regarding claim 2, Takahashi teaches the ammonia detection material according to claim 1, wherein the ammonia detection material is represented by general formula (2), Cox[Ni1-tM2t(CN)4] · zH20 wherein 0.9≤ x ≤1.0; M2=Pd, Pt; 0≤ t ≤0.15; 0≤ z ≤6 (Takahashi; para [21]).  Examiner indicates that Takahashi teaches the formula AxM[M’(CN)6]y · zH2O wherein M stands for one or two or more metal atoms selected from the group consisting…cobalt, copper, M' stands for one or two or more metal atoms selected from the group consisting…cobalt, nickel, platinum, and copper, x stands for a numerical value from 0 to 3, y stands for a numerical value from 0.1 to 1.5, and z stands for a numerical value from 0 to 6.  Examiner indicates that a value of y=2/3 is between 0.1 to 1.5 teaching the (CN)4.  The examiner also indicates that M’ stands for one or two atoms selected from cobalt, nickel, platinum, and copper teaching the Ni1-tM2t. 
Regarding claim 4, Takahashi teaches a detector comprising the ammonia detection material according to claim 1 (Takahashi; para [18, 53]; ammonia absorbent will be able to be used in applications such as sensors).
15.	Regarding claim 5, Takahashi teaches the ammonia detection method (Takahashi; para [21] absorbent for absorption of ammonia by contact with a medium containing ammonium ions or ammonia molecules), comprising detecting ammonia by using the ammonia detection material according to claim 1 (Takahashi; para [20, 53]; change in the optical response of the cyanocomplex in association with adsorption of ammonia, it may be used as an ammonia sensor).  


Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 20170096348 A1; hereinafter “Takahashi”) in view of Horai et al (US 20170025713 A1; hereinafter “Horai”).
21.	Regarding claim 3, Takahashi teaches the ammonia detection material according to claim 1, wherein the ammonia detection material is a polygonal plate-shaped metal complex particle (Takahashi; para [23, 36]; Fig. 1; examiner interprets the metal cyanocomplex as a polygonal plate-shaped metal complex because the compound is a face-centered cubic crystal structure and Takahashi teaches the claimed general formula).
22.	Takahashi does not teach that the polygonal plate-shaped metal complex particle having a side length of 0.5 µm or more and a thickness of 0.2 µm or more.
23.	However, Horai teaches a gas detection material (Horai; Abstract) for detecting ammonia (Horai; para [57]) comprising a polygonal plate-shaped metal complex particle (Horai; Fig. 1) having a side length of 0.5 µm or more (Horai; para [32]; size in the long axis direction of the pillared crystal shape is preferred to be about 3 µm to 15 µm) and a thickness of 0.2 µm or more (Horai; Fig. 2a, 2b; Examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556.  The examiner can normally be reached on Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/A.Q.L./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798